Citation Nr: 0413236	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection a disorder manifested 
by heartburn and indigestion.

2.  Entitlement to service connection for a right salivary 
gland disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1952 to 
March 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  When the veteran filed his substantive 
appeal in January 2002, he requested a hearing before a 
member of the Board.  He later withdrew this request.


FINDINGS OF FACT

1.  The veteran does not have a disorder manifested by 
heartburn and indigestion that began in service; such a 
disorder was not caused or made worse by his service-
connected removal of a left salivary gland.

2.  The veteran does not have a right salivary gland 
disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a disorder manifested by 
heartburn and indigestion that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

2.  The veteran does not have a right salivary gland 
disability that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows the veteran had calculus removed from his 
left salivary duct (left sub-maxillary gland) in 1953 while 
on active duty.  Shortly after leaving service he had a 
second similar procedure, and subsequently had the left 
salivary duct removed in 1957.  As a result, service 
connection was granted for status post removal of the left 
salivary gland.  The disability was determined to be non-
compensably disabling.  In June 1999, the veteran filed a 
request to reopen the issue and reevaluate the non-
compensable level of the prior award.  The veteran also 
claimed that he had digestive problems (heartburn and 
indigestion) as a result of the service-connected disability, 
and that he was having problems with his "other salivary 
gland."  By a rating decision dated in January 2000, the RO 
determined that the veteran's claims were not well grounded.  
Thereafter, the Veterans Claims Assistance Act of 2000, 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was enacted on November 9, 2000, 
changing the standard for processing veterans' claims.  As a 
result, in a correspondence dated in December 2000, the RO 
told the veteran to disregard the January 2000 decision.  The 
RO re-adjudicated the veteran's claims of service connection 
in a May 2001 rating decision in order to comply with the 
VCAA's provisions.  

The evidence includes the veteran's service medical records 
(SMRs); a May 1960 report from W. W. Davidson, M.D; treatment 
records from the VA Medical Center (VAMC) in Marion, Illinois 
covering the period from August 1998 through July 1999; the 
report of a VA compensation and pension (C&P) examination 
conducted at VAMC Marion in August 1999; an August 2000 
progress note from VA physician Dr. M., submitted by the 
veteran; the report of another VA C&P examination conducted 
in February 2001; and a May 2003 letter from the veteran's 
private physician, A. Rahman, M.D., stating his belief that 
the veteran's gastric reflux is associated with his earlier 
salivary gland removal.

There is nothing in the veteran's treatment records from VAMC 
Marion relating to the instant claims.  The August 1999 C&P 
examination found that the veteran was status post removal of 
the left salivary gland; had a scar from the removal of the 
gland; that his mouth was drawn slightly to the right; and 
that the left side of his neck and chin were not as full as 
the right side.  

The progress note dated in August 2000 from VA physician Dr. 
M. shows that the veteran presented with symptoms of 
dyspepsia, treated with H2 blockers, and also complained of 
dryness of the throat, status post removal of left salivary 
gland.

At the February 2001 C&P examination the examiner gave her 
opinion that there was no relationship between the removal of 
the veteran's left salivary gland and his indigestion 
problems.  The examiner noted that there are between 600 and 
1000 salivary glands located throughout the upper digestive 
tract, and that removal of even half of them should not 
create a significant impact on the process of digestion.  The 
examiner cited the Current Medical Diagnosis and Treatment, 
2000 edition, and The Merck Manual in explaining that the 
etiology of indigestion is due to a variety of causes, none 
of which mentions the salivary glands.  The examiner further 
noted that removal of a salivary gland may obviously 
contribute to dryness of the mouth, but that salivary glands 
are not a major factor in digestion, which is primarily the 
function of peptic juices.  The physician's examination of 
the veteran's mouth found no disfigurement, no interference 
with speech, and only the aforementioned complaint of dryness 
of the mouth.  There was no mention of any irregularity 
associated with a right salivary gland.

The May 2003 letter from the Dr. Rahman related the veteran's 
history of left salivary gland stone (calculus) removal, and 
opined, without elaboration, that the veteran's reflux should 
be considered associated with his in-service surgery.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 


disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, a 
disability may be service connected if it is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board finds that the preponderance of the evidence is 
against the veteran's claim that he has a disorder manifested 
by heartburn and indigestion that began in service or was 
proximately due to his service-connected left salivary gland 
removal.  The findings of the VA examiner that salivary 
glands have little impact in the digestion of food, as 
compared to the function of peptic juices, is far more 
persuasive than the veteran's proffered evidence from Dr. M., 
who stated that the veteran presented with symptoms of 
dyspepsia, treated with H2 blockers, and also complained of 
dryness of the throat status post removal of left salivary 
gland.  Dr. M.'s statement, in short, sheds no light on the 
issue of whether the veteran's heartburn and indigestion 
disorder is in any way related to his salivary gland removal.  

Dr. Rahman's opinion was provided without supporting 
documentation or explanation.  There was no analysis to 
explain why he believed that the veteran's heartburn and 
indigestion are related to his earlier salivary gland 
removal.  Moreover, unlike the VA examiner, Dr. Rahman was 
not privy to the veteran's complete medical record.  It is 
obvious from the wording of his letter that Dr. Rahman relied 
entirely on the veteran's own account of his past medical 
history.  Finally, Dr. Rahman did not support his conclusion 
with medical authority beyond his own, and he is equivocal in 
his assessment.  Dr. Rahman's nexus statement says:  "I 
believe the reflux is associated with this problem [salivary 
gland operation] which might have done some problems [sic] 
with the esophagus and now he has 


reflux."  This statement is not as persuasive as the VA 
examiner's.  Dr. Rahman appears to speculate that the 
salivary gland removal "might have" affected the veteran's 
esophagus, and thereby caused his reflux.  

The veteran asserts his own lay opinion that his heartburn 
and indigestion are related to his service-connected salivary 
gland surgeries.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
digestive problems, he is not competent to provide medical 
opinion as to their etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

In sum, the Board finds that the opinion of the VA examiner, 
who had benefit of access to the complete claims file, and 
provided a detailed analysis of her conclusions, is of 
greater evidentiary weight than Dr. Rahman's somewhat 
equivocal opinion and the veteran's lay assertion that his 
heartburn and indigestion are related to his salivary gland 
removal.  Additionally, there has been no suggestion in the 
available medical evidence, including the veteran's SMRs, 
that any such disorder causing heartburn and indigestion had 
its onset during the veteran's period of military service.  
In fact, at one point, the veteran conceded that he did not 
have any such difficulty until after service.  Consequently, 
there is no basis for concluding that any disorder causing 
heartburn and indigestion began during active military 
service.  The preponderance of the evidence is against the 
claim of service connection.

Regarding the veteran's claim that he has a disability 
related to his right salivary gland, the Board finds that 
there is no evidence, other than the veteran's own assertion, 
that there is anything wrong with any right salivary gland.  
In the veteran's June 1999 claim he stated that he was told 
at the time of the surgical 


removal of his left salivary gland that he would have more 
problems in the future; he now asserts that he has problems 
with the other salivary gland.  As noted above, there is no 
medical evidence of any disease or disorder involving a right 
salivary gland.  As a layperson, the veteran is not qualified 
to provide a medical opinion regarding diagnosis or etiology.  
No right salivary gland disability was found on examination.  
Since there is no medical evidence that the veteran suffers 
any disease or disability related to a right salivary gland, 
the Board finds that service connection for a right salivary 
gland disorder is not warranted.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  The 
preponderance of the evidence is against this claim.

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this appeal, the Board has considered the provisions of the 
VCAA, which has since been implemented by regulations now 
found at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to notify and assist in a correspondence dated in December 
2000, the month following enactment of the VCAA, and well 
before the RO's adjudication of the veteran's claims in May 
2001.  

Specifically regarding VA's duty to notify, the Board notes 
that the veteran had previously been notified, in a 
correspondence dated in July 1999, of what the 


evidence must show to establish entitlement to the benefit 
sought.  The December 2000 notification to the veteran 
apprised him of what evidence and/or information was needed 
from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal, and the RO 
provided a statement of the case (SOC) reporting the results 
of the RO's de novo review following the veteran's notice of 
disagreement, and a supplemental statement of the case (SSOC) 
after the veteran submitted Dr. Rahman's statement.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The veteran provided, and the RO incorporated into 
the record for consideration, the evidence described above.  
The veteran was twice afforded VA medical examinations.  As 
for whether further action should have been undertaken by way 
of obtaining a specific medical opinion on the question of 
service connection for a right salivary gland disability, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, there is no evidence of 
a right salivary gland disability except by way of 
unsupported allegation.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a disorder manifested by heartburn and 
indigestion is denied.

Service connection for a right salivary gland disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



